         Case 3:20-cv-01894-KAD Document 28 Filed 01/25/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT


                                          )
MICHELLE BEAGLE                           )             No. 20-1894
                                          )
              Petitioner                  )
                                          )             January 8, 2021
              v.                          )
                                          )
DIANE EASTER, Warden, Danbury             )             MOTION TO AMEND
Correctional Institution, in her          )             COMPLAINT
Official capacity                         )
                                          )
              Respondent                  )
                                          )

       Pursuant to Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure, the

Petitioner, Michelle Beagle, hereby moves the Court for leave to amend the operative

petition in this case to include Michael Carvajal, Director of the Bureau of Prisons, in his

Official Capacity.

       This motion is filed concurrently with a memorandum in response to the Court’s

order, Doc. # 25, to address mootness.



                                                        Respectfully submitted,

                                                        Michelle Beagle

                                                        By______________________
                                                                   W. Theodore Koch III
                                                                      Fed. Bar #ct26854
                                                                    Koch, Garg & Brown
                                                             8 W. Main Street, Suite 2-10
                                                                      Niantic, CT 06357
                                                                  Phone: 860-452-6860
                                                                     Fax: 860-452-6865
                                                                      ted@kgb-law.com



                                              1
         Case 3:20-cv-01894-KAD Document 28 Filed 01/25/21 Page 2 of 2




                               CERTIFICATION OF SERVICE

I hereby certify that on January 25, 2021, a copy of the foregoing motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent via e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the Court’s CV/ECF Filing
System.

/s/____________________
W. Theodore Koch III
Fed. Bar #ct26854
Koch, Garg & Brown
8 W. Main Street, Suite 2-10
Niantic, CT 06357
Phone: 860-452-6860




                                               2
